

ASSET PURCHASE AGREEMENT
 
This ASSET  PURCHASE AGREEMENT (the “Agreement”) is entered into and effective
as of this 30th day of June, 2011, by and between BACTERIN INTERNATIONAL, INC. a
Nevada corporation with its principal place of business at 600 Cruiser Lane,
Belgrade, MT 59714  (“Buyer”) and ROBINSON MEDSURG, LLC, a Colorado limited
liability company with its principal place of business at 7430 E. Park Meadow
Drive, Lone Tree, Colorado 80124 (“Seller” or the “Company”).
 
Recitals:
 
A.           The Company is engaged in the business of the manufacture,
distribution and sale of medical devices, including in particular implantable
medical devices for maxillofacial, craniofacial and orthopedic uses (the
“Business”).
 
B.           Dr. Randolph C. Robinson, DDS, MD is the sole member and holds all
of the membership interests of the Company ( the “Member”).
 
C.           Buyer, pursuant to this Agreement, is to purchase all of the assets
employed in or arising in any manner from the Business including but not limited
to accounts, contracts, documents, equipment, general intangibles, goodwill,
rights, interests, claims, and intellectual property but specifically excluding:
(a) accounts receivable, cash on hand or on deposit as of the Closing Date; and
(b) assets expressly excluded under Section 3.15 (collectively the “Assets”).
 
D.           Buyer will not assume and will not otherwise be obligated to
satisfy any debts of the Business upon completion of its purchase of the Assets.
 
Agreement:
 
Now, Therefore, the parties hereby agree as follows:
 
1. DEFINITION OF CERTAIN TERMS. Certain capitalized terms used in this Agreement
are defined as follows:
 
“Additional Contingent Purchase Price” shall have the meaning set forth in
Section 2.2(c).
 
“Adverse Effect” shall mean with respect to any Person, any adverse change,
circumstance or effect that, individually or in the aggregate with all other
similar adverse changes, circumstances and effects, is or is reasonably likely
to be materially adverse to the business, operations, assets, liabilities
(including contingent liabilities), properties, financial condition, results of
operations or prospects of such Person.
 
“Affiliate” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such Person.
The terms “controlling,” “controlled by,” and “under common control with” mean
the possession, direct or indirect, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.
 
 
 

--------------------------------------------------------------------------------

 

“Agreement” shall mean this Asset Purchase Agreement, the Exhibits hereto, the
Schedules hereto and the Related Agreements.
 
“Assets” shall have the meaning set forth in Recital “C”, including Inventory,
Trade Secrets and Technology Assets as defined herein.
 
“Bacterin Holdings” shall have the meaning set forth in Section 2.2(a).
 
“Books and Records” shall have that meaning set forth in Section 3.7.
 
“Business” shall have the meaning specified in Recital “A”.
 
“Business Plan” shall have the meaning set forth in Section 7.7
 
“Buyer” shall have the meaning set forth in the initial paragraph of this
Agreement.
 
“Closing” and “Closing Date” shall have the meanings set forth in Section 2.2.
 
“Company Financial Information” shall have the meaning described in Section 3.3.
 
“Computers” shall have the meaning set forth in Section 3.8.
 
“Confidential Information” shall have the meaning set forth in Section 13.5.
 
“Consent” shall mean any approval, consent, ratification, waiver, or other
authorization from any Person, including authorization from lending institutions
and Governmental Bodies.
 
“Contingent Purchase Price” shall have the meaning set forth in Section 2.2(b).
 
“Consulting Agreement” shall mean the Consulting Agreement between Buyer and Dr.
Randolph C. Robinson, DDS, MD dated as of the Closing Date and substantially in
the form of Exhibit A.
 
“Contract” shall mean any agreement, contract, obligation, promise, or
undertaking by or for the benefit of Company (whether written or oral and
whether express or implied) that is legally binding, as further specified in
Section 3.9.
 
“Customer” shall mean the purchasers of the products and services from the
Company as identified as such on Schedule 3.9.
 
“Customer Contracts” shall mean all written or verbal contracts or arrangements
between Company and its Customers for the purchase by the Customers of the
products and services from Company with obligations extending beyond the Closing
Date, including but not limited to, those Contracts described in Schedule 3.9.
Customer Contracts shall include the Pending Commitments.
 
 
2

--------------------------------------------------------------------------------

 

“Customer Files” shall mean the historic data regarding the relationship between
Company and its Customers, such as call reports, credit reports, pricing
information, customer correspondence, commitments to Customers (whether legally
binding or otherwise), and other reports and information that are in the custody
and control of Company.
 
“Encumbrance” shall mean any charge, claim, equitable interest, lien, option,
pledge, security interest, right of first refusal or restriction of any kind,
including any restriction on use, voting, transfer, receipt of income or
exercise of any other attribute of ownership.
 
“Entity” shall mean any corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association or any other type of business organization.
 
 “Governmental Body” shall mean any (a) nation, state, county, city, town,
village, district or other jurisdiction of any nature; (b) federal, state,
local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal); and (d)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature.
 
“Inventory” shall mean those materials owned by the Business and intended for
sale to its customers as of the date of this Agreement including materials held
under any consignment arrangements by customers of the Business, as further
described in Schedule 3.16 .
 
 “Knowledge” shall mean and refer to the “Knowledge” of individuals and
Entities. An individual will be deemed to have “Knowledge” of a particular fact
or other matter if such individual is actually aware of such fact or other
matter. An Entity will be deemed to have “Knowledge” of a particular fact or
other matter if any individual who is serving, or who has at any time served, as
a director, officer, partner, executor or trustee of such Person, or in any
similar capacity, has, or at any time had, Knowledge of such fact or other
matter. The “Knowledge” of Seller or the Company shall mean and include the
“Knowledge” of each officer and director of the Company.
 
“Legal Requirement” shall mean any federal, state, local, municipal, foreign,
international, multinational or other Order, constitution, law, ordinance,
principle of common law, regulation, statute, or treaty.
 
“Liability” shall mean debts, obligations, duties or liabilities of every type
and trade, known or unknown, accrued or unaccrued, liquidated or unliquidated,
matured or unmatured, assertable or unassertable, fixed, contingent, absolute or
otherwise.
 
 “Member” shall have the meaning specified in Recital “B”.
 
 “Non-Compete Agreement” shall mean the obligations of the Buyer, Seller and
Seller’s Representative arising under Section 7.6 of this Agreement.
 
“NYSE” shall have the meaning specified in Section 2.2(a).
 
 
3

--------------------------------------------------------------------------------

 

“Order” shall mean any award, decision, injunction, judgment, writ, decree,
order, ruling, subpoena or verdict entered, issued, made or rendered by any
court, administrative agency or other Governmental Body or by any arbitrator.
 
“Ordinary Course of Business” shall mean an action taken by Company that will be
deemed to have been taken in the “Ordinary Course of Business” if such action is
consistent with the past practices of Company and is taken in the ordinary
course of the normal day-to-day operations of Company; and such action is
similar in nature and magnitude to actions customarily taken, without the
necessity of any authorization by the board of directors, in the ordinary course
of the normal day-to-day operations of other Persons that are in the same line
of business as Company.
 
 “Pending Commitments” shall mean pending commitments from Customers to purchase
products and services from Company that were received and accepted by Company in
the Ordinary Course of Business prior to the Closing Date but call for delivery
after the Closing Date.
 
“Person” shall mean any individual, Entity, organization, labor union or other
Entity or Governmental Body.
 
“Proceeding” shall mean any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) threatened,  commenced, brought, conducted or heard by or before, or
otherwise involving, any Person, Governmental Body or arbitrator.
 
“Products” shall mean those medical devices and all other materials and products
sold by the Business in the normal course of its operations, including those
identified in Schedule 3.16, but excluding those identified in Schedule 3.15.
 
“Representative” shall mean, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.
 
“Securities Act” shall mean the United States Securities and Exchange Act of
1933, as amended.
 
“Seller” or “Company” shall have the meaning set forth in the initial paragraph
of this Agreement.
 
“Seller’s Representative” shall mean Dr. Randolph C. Robinson, DDS, MD on behalf
of himself and as authorized representative of the Company.
 
 “Software System” shall mean the proprietary software developed and owned, and
software licensed by the Company and employed in the operation of the Business.
 
 
4

--------------------------------------------------------------------------------

 

 “Tax” shall mean any income tax, capital gains tax, value-added tax, payroll
tax, sales tax, property tax, gift tax or estate tax, levy, assessment, tariff,
duty (including any customs duty), deficiency or other fee, and any related
charge or amount (including any fine, penalty, interest or addition to tax),
imposed, assessed or collected by or under the authority of any Governmental
Authority or payable pursuant to any tax-sharing agreement or any other contract
or agreement relating to the sharing or payment of any such tax, levy,
assessment, tariff, duty, deficiency or fee.
 
“Tax Return” shall mean any return (including any information return), report,
statement, schedule, notice, form or other document or information filed with or
submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection or payment of
any Tax or in connection with the administration, implementation or enforcement
of or compliance with any Legal Requirement relating to any Tax.
 
“Technology Assets” shall have that meaning set forth in Section 3.12.
 
“Trade Secrets” shall mean all know-how, trade secrets, confidential
information, customer lists, software, technical information, data, process
technology, plans and forecasts developed by or for the Company and applicable
to the Business , excluding any such information relating to matters identified
in Section 3.15 and Schedule 3.15.
 
2. PURCHASE AND SALE OF THE ASSETS.
 
2.1 Purchase and Sale. Upon and subject to the conditions of this Agreement, at
the Closing on the Closing Date (as such terms are defined in Section 2.3)
Seller shall sell, transfer, convey, assign and deliver the Assets, or cause the
Assets to be sold, transferred, conveyed, assigned and delivered to the Buyer.
 
2.2 Purchase Price.
 
(a) Initial Purchase Price. At Closing Buyer shall remit shares of common stock
of the Bacterin International Holdings, Inc. (“Bacterin Holdings”) with an
aggregate market value of One Million Dollars ($1,000,000), which market value
per share will be determined at the close of the NYSE Amex Exchange (“NYSE”) on
the Closing Date (the “Initial Purchase Price”).
 
(b) Contingent Purchase Price. Buyer shall remit shares of common stock of
Bacterin Holdings with an aggregate market value of Five Hundred Thousand
Dollars ($500,000) when gross revenues from the sale of Products equals or
exceeds One Million Dollars ($1,000,000) as determined from Product sales
occurring after the Closing Date (“Contingent Purchase Price”). The market value
per share will be determined at the close of the NYSE on the date that gross
Product revenue equals or exceeds the aforesaid threshold.
 
(c) Additional Contingent Purchase Price. Buyer shall remit additional shares of
common stock of Bacterin Holdings with an aggregate market value of Five Hundred
Thousand Dollars ($500,000) when gross revenues from the sale of Products equals
or exceeds Two Million Dollars ($2,000,000) as determined from Product sales
occurring after the Closing Date (“Additional Contingent Purchase Price”). The
market value per share will be determined at the close of the NYSE on the date
that gross Product revenue equals or exceeds the aforesaid threshold.

 
5

--------------------------------------------------------------------------------

 

(d) Contingent Purchase Price Limitation. The Contingent Purchase Price and the
Additional Contingent Purchase Price will not be payable unless the respective
gross revenue thresholds from Product sales specified in Sections 2.2 (b) and
(c) are achieved on or before the second anniversary of the Closing Date.
Neither the Contingent Purchase Price or the Additional Contingent Purchase
Price shall be pro rated for gross revenues that do not meet or exceed the
aforesaid gross revenue thresholds.
 
(e) Restrictions and Delivery of Shares. Delivery of shares to the Seller under
this Section 2.2 shall be satisfied by physical delivery of applicable share
certificates into a brokerage account of the Seller’s Representative in the name
of Seller’s Representative. All shares so delivered shall be subject to the
following restrictions: (i) the shares may not be sold for a period of twelve
months from delivery into the brokerage account; (ii) notwithstanding the
foregoing, the Seller’s Representative may sell all or any portion of the shares
after the expiration of six (6) months from delivery of the shares, in the event
that the Consulting Agreement is terminated for any reason; turnover of three or
more members of the Buyer’s board of directors; or a material change in the
senior management of the Buyer, subject in all cases to the requirements of Rule
144 of the Securities Act.
 
(f) Allocation of Purchase Price. The parties agree to mutually determine the
appropriate allocation of the Initial Purchase Price, Contingent Purchase Price
and Additional Contingent Purchase Price, among the Assets. The components of
such allocation are identified Exhibit 2.2(f).
 
 Closing. Consummation of the purchase and sale of the Assets as contemplated in
this Agreement (the “Closing”) shall take place at the offices of Seller’s
counsel, at 3:00 pm (Mountain time) on the later of (a) June 30, 2011; or (b)
that day which is five days after the fulfillment of the conditions precedent
described in Sections 8 and 9, unless otherwise agreed by Seller and Buyer (the
“Closing Date”). Subject to the provisions of Section 10, failure to consummate
the purchase and sale provided for in this Agreement on the date and time and at
the place determined pursuant to this Section 2.2(f) will not result in the
termination of this Agreement and will not relieve any party of any obligation
under this Agreement.
 
3. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby represents and
warrants to Buyer, and shall be deemed to represent to Buyer on and as of the
Closing on the Closing Date, as follows:
 
3.1 Corporate Status. The Company is a limited liability company duly organized,
validly existing and in good standing under the laws of Colorado. The Company
has, and at all times has had, full corporate power and authority to own and
lease its properties as such properties are now owned and leased and to conduct
its business as and where such business has and is now being conducted. Set
forth on Schedule 3.1 are true and complete copies of the articles of
organization of the Company, as amended to the date hereof. The Company is
qualified as a foreign corporation in each jurisdiction in which the nature of
its business or the ownership of its properties makes such qualification
necessary, except where the failure to be so qualified would only require the
Company to pay nominal filing fees and penalties in order to be so qualified
therein.

 
6

--------------------------------------------------------------------------------

 

3.2 Certain Financial Information. Seller have delivered to Buyer certain
financial information regarding the Business (the “Company Financial
Information”), being unaudited statements of income for each of the fiscal years
ended December 31, 2009 and December 31, 2010, and unaudited interim statements
of income for each of the months for the four-month period ending May 31, 2011.
The Company Financial Information fairly presents the revenues generated from
the Customer Contracts as of the respective dates of, and for the periods
referred to in, the Company Financial Information, and has been prepared from
and is in accordance with the books and records of the Company in a manner that
is consistent with the past practices of the Company. Subject to disclosures
under Section 3.3, the Assets sold and transferred to Buyer have (and as of the
Closing shall have) no associated Liabilities of any nature whatsoever except
for Pending Commitments under Customer Contracts and other obligations under
Customer Contracts incurred in the Ordinary Course of Business. As is set forth
in the Company Financial Information, for the fiscal year ended December 31,
2010, the Business had revenues of $148,181, and for the four-month period
ending May 31, 2011, on an annualized basis, the Business had revenues of not
less than $44,245.
 
3.3 Undisclosed Liabilities.  The transfer of the Assets will be subject to no
Liability of any nature whatsoever applicable to the Company, except for Pending
Commitments and related obligations under Customer Contracts incurred in the
Ordinary Course of Business and those matters disclosed in Schedule 3.3.
 
3.4 Absence of Certain Events. Since January 1, 2011 no event has occurred which
has had or may in the future have an Adverse Effect on the Assets or the
Business taken as a whole, and Seller has no Knowledge that there exists any
facts that could give rise to such an event.
 
3.5 Title; Assets Necessary To Conduct Business. Seller maintains all right,
title and interest in and to the Assets, free of any liens or encumbrances other
than as disclosed in Schedules 3.3, 3.5 and 3.10(c). Following the consummation
of the transactions described herein, including the execution and delivery of
the Related Agreements, the Buyer will own or have licensed to it all Assets as
are necessary for the Buyer to conduct the Business as heretofore conducted by
the Company, and necessary or appropriate for the continued conduct of the
Business after the date hereof in substantially the same manner as conducted
prior to the date hereof.
 
3.6 Authority; Consents; Enforcement; Noncontravention; Noncompetes.
 
(a) Authority. Seller has the corporate power and authority to execute, deliver
and perform this Agreement, the Related Agreements and all other certificates or
documents contemplated hereby, and have taken all actions required to authorize,
execute, deliver and perform this Agreement and the Related Agreements,
including approval by the Seller’s sole Member.

 
7

--------------------------------------------------------------------------------

 

(b) Consents. Except as set forth on Schedule 3.6(b), no consent, approval,
action or authorization of any third party is required for the execution,
delivery or performance of this Agreement or the Related Agreements by Seller.
 
(c) Enforcement. This Agreement and the Related Agreements have been duly
executed and delivered by Seller and constitute the legal, valid and binding
obligations of Seller, enforceable in accordance with their terms.
 
(d) Noncontravention. The execution and delivery of this Agreement and the
Related Agreements by Seller does not violate any provision of the articles of
organization of the Company and will not result in a breach or violation or
default of any Legal Requirement, Order or Contract to which the Company is
subject or which would result in a breach by the Company under any Contract or
other obligation to which it is bound.
 
(e) Restriction on Competition. The Company is not a party to nor subject to any
contract, arrangement or commitment containing covenants by the Company
prohibiting or restricting competition in any line of business or activity, or
restricting the customers from whom, or the area in which, the Company may
solicit or conduct Business.
 
3.7 Books and Records. Prior to the execution of this Agreement, Seller has made
available to Buyer for its examination the books of account of the Company (the
“Books and Records”). The Books and Records are true and complete in all
material respects and have been prepared in the usual and customary manner in
accordance with sound business practices, including the maintenance of an
adequate system of internal controls. There has been duly and completely entered
in the Books and Records all receivables and other revenues due or to become due
from or to or owing to Seller related to the Business and all Liabilities of
Seller by reason of the Business.
 
3.8 Computer Systems; Software.
 
(a) Condition of Computers. All computers and computer systems owned, leased or
used by the Company in connection with the Business (including software,
communication links and storage media) (collectively, the “Computers”) are
described on Schedule 3.8(a) attached hereto and:
 
(i) are in full operating order and fulfill, in an efficient manner without
material downtime or errors, the purposes for which they were acquired,
established and are currently used, including 24-hour a day use, 7 days a week;
 
(ii) have adequate capacity for the present needs of the Business as
contemplated herein and (taking into account the extent to which the computer
systems are expandable) foreseeable future needs; and
 
(iii) have adequate security, back-ups, duplication, hardware and software
support and maintenance (including emergency cover) and trained personnel to
ensure that breaches of security, errors and breakdowns are kept to a minimum
and that no material disruption will be caused to the Business or any material
part thereof in the event of a breach of security, error or breakdown.

 
8

--------------------------------------------------------------------------------

 

(b) Condition of Software. All software used on or stored or resident in the
Computers of the Company performs efficiently in accordance with its
specifications and does not contain any defect or feature which may have an
Adverse Effect on its performance or the performance of any other software in
the future (providing such future software is otherwise compatible); and is
lawfully held and used and does not infringe the intellectual property rights of
any Person and all copies held have been lawfully made; and
 
3.9 Customers and Contracts. Schedule 3.9 includes the list of current
Customers, Customer Contracts, supply, service and distribution agreements
(collectively “Contracts”). Seller has furnished Buyer with a true and complete
copy of each Contract for Buyer’s examination. Each such Contract is legal,
valid, binding, enforceable and in full force and effect. No party to any such
Customer Contract is in breach or default, and no event has occurred which, with
notice or lapse of time, would constitute a breach or default, or permit
termination, modification or acceleration, under the Customer Contract; and no
party has repudiated any provision of a Contract except to the extent described
in Schedule 3.9.
 
3.10 Technology Assets. The term “Technology Assets” as used in this Agreement
shall mean the tangible and intangible intellectual property assets used by the
Company in the Business and described in this Section 3.10 as follows:
 
(a )Software System. All right, title and interest Company may have in the
Software System.
 
(b) Trade Secrets. The Trade Secrets described on Schedule 3.10(b).
 
(c) Patents. The patents described in Schedule 3.10(c); and to the Company’s
Knowledge, no process or know-how used by the Company in the Business infringes
or is alleged to infringe any patent or other proprietary right of any Person.
As disclosed in Schedule 3.10(c) certain of the patents are under license to
other Persons.
 
(d) Marks. The Company is the owner of all right, title and interest in and to
the registered trademark Quickscrew® (the “Mark”) free and clear of all
Encumbrances. None of the Marks has been or is now involved in any opposition,
invalidation, cancellation or infringement action and, to the Knowledge of
Seller, no such action is threatened against any of the Marks.
 
(e) Copyrights. None of the Software is the subject of any copyright and to the
Company’s Knowledge, none of the Software infringes or is alleged to infringe
any copyright of any third party or is a derivative work based on the work of a
third party.
 
(f)URLs. Set forth on Schedule 3.10(f ) is a complete and accurate list and
summary description of each URL applicable to the Business. The Company is the
owner of all right, title and interest in and to each of the URLs, free and
clear of all Encumbrances.
 
 
9

--------------------------------------------------------------------------------

 

The Company owns or has the right to use all of the Technology Assets material
to the operation of the Business as it is currently conducted. Except for the
Technology Assets licensed by Company as a licensee, as disclosed in Schedule
3.10, Company owns all right, title and interest in and to all the Technology
Assets, free and clear of all Encumbrances and other adverse claims, and has the
right to use the Technology Assets without payment to a third party. The
Technology Assets are free from any claims of employees, agents and other
Persons as to any right, title or interest in or to any of the Technology
Assets.
 
3.11 Trade Secrets. Each Trade Secret, and the documentation relating to such
Trade Secret, is current, accurate and sufficient in detail and content to
identify and explain such Trade Secret and to allow its full and proper use
without reliance on the knowledge or memory of any individual. Seller has taken
all reasonable precautions to protect the secrecy, confidentiality and value of
Seller’s Trade Secrets. The Company has good title and an absolute, exclusive
right to use the Trade Secrets. The Trade Secrets are not part of the public
knowledge or literature, and, to the Knowledge of Seller, have not been used,
divulged or appropriated either for the benefit of any other person or to the
detriment of the Company. No Trade Secret is subject to any adverse claim or has
been challenged or threatened in any way.
 
3.12 Employee Agreements. Attached as Schedule 3.12 is a list of all employees
of the Company who are employed under employment agreements. Complete copies of
each of these agreements have been provided to the Buyer for its examination.
 
3.13 No Agent or Broker. No agent or broker or other person acting pursuant to
authority given by Seller is entitled to any commission or finder’s fee, or
other compensation, from Buyer in connection with the transactions contemplated
by this Agreement.
 
3.14 Notices of Violation; Proceedings. Except as disclosed in Schedule 3.14,
the Company has received no notice, and, to the Knowledge of the Company, there
is no pending notice, of violation of any Legal Requirement, nor the pendency of
any Proceedings, threatened or otherwise, which could prohibit, impede, delay or
adversely affect the ability of Seller to effect the transactions contemplated
in this Agreement or that would have an Adverse Effect on the Business or
Company.
 
3.15 Excluded Assets. Those assets identified in Schedule 3.15 are specifically
excluded from the transaction contemplated under this Agreement. Such assets are
owned by the Company but are not part of the Business to be transferred to the
Buyer under this Agreement.
 
3.16 Inventory. Schedule 3.16 includes a list of all Products owned by Seller
and included in Seller’s inventory of Products as of the date of this Agreement,
including all Products in possession of Seller’s customers under any consignment
arrangement. Seller represents that the Inventory is in good condition and
available for immediate sale to its customers. Schedule 3.16 further identifies
those Products in Seller’s possession that it holds under a consignment
arrangement with any supplier.
 
 
10

--------------------------------------------------------------------------------

 

4. REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer hereby represents and warrants
to Seller and the Shareholders and shall be deemed to represent to Seller and
the Shareholders on and as of the Closing on the Closing Date, as follows:
 
4.1 Corporate Status. Buyer is a corporation duly incorporated and existing
under the laws of the state of Nevada. Buyer has, and at all times has had, full
corporate power and authority to own and lease its properties as such properties
are now owned and leased and to conduct its business as and where such
businesses have and are now being conducted.
 
4.2 Authority; Consents; Enforcement; Noncontravention; Noncompetes.
 
(a) Authority. Buyer has the corporate power and authority to execute, deliver
and perform this Agreement, the applicable Related Agreements, and all other
agreements, certificates or documents contemplated hereby, and has taken all
actions required to authorize, execute, deliver and perform this Agreement and
the Related Agreements, including approval by the Buyer’s board of directors.
 
(b) Consents. No consent, action, approval or authorization of or registration,
declaration or filing with any Governmental Body is required for the performance
of the terms of this Agreement by Buyer.
 
(c) Enforcement. This Agreement and the applicable Related Agreements have been
duly executed and delivered by Buyer and constitute the legal, valid and binding
obligations of Buyer, enforceable in accordance with their terms.
 
(d) Noncontravention. The execution and delivery of this Agreement and the
applicable Related Agreements by Buyer does not violate any provision of the
certificate of incorporation or bylaws of Buyer, and will not result in a breach
or violation or default under any Order to which Buyer is subject or result in a
breach by Buyer under any Contract or obligation to which it is bound. Neither
the execution and delivery of this Agreement nor any of the Related Agreements,
nor the compliance with, and fulfillment of, the terms, conditions and
provisions hereof or thereof, will (a) violate any Legal Requirement of Buyer;
or (b) require the Consent or the making by Buyer of any declaration, filing or
registration with, any Person.
 
4.3 No Agent or Broker. No agent or broker or other person acting pursuant to
authority given by Buyer is entitled to any commission or finder’s fee, or other
compensation, in connection with the transactions contemplated by this
Agreement.
 
5. COVENANTS OF SELLER PRIOR TO CLOSING DATE.
 
5.1 Access and Investigation. Between the date of this Agreement and the Closing
Date, Seller’s Representative will: (a) afford Buyer and its Representatives
full and free access to Company’ properties, contracts, books and records, and
other documents and data, pertaining to the Business during normal business
hours and upon Buyer’s reasonable request; (b) furnish Buyer and Buyer’s
Representatives with copies of all such contracts, books and records, and other
existing documents and data pertaining to the Business as Buyer may reasonably
request; and (c) furnish Buyer and Buyer’s Representatives with such additional
information as Buyer may reasonably request.
 
 
11

--------------------------------------------------------------------------------

 

5.2 Operation of the Business. Between the date of this Agreement and the
Closing Date, Seller shall:
 
(a) conduct the Business only in the Ordinary Course of Business, and, to that
end, Seller agrees that it will not waive any rights if such waiver will have an
Adverse Effect on the value of the Business; and
 
(b) use best reasonable efforts to preserve intact the current organization of
the Business, keep available the services of the current employees and agents of
the Business and maintain the relations and goodwill with suppliers, Customers,
creditors, employees, agents, and others having business relationships with the
Business.
 
5.3 Notification. Between the date of this Agreement and the Closing Date,
Seller’s Representative will promptly notify Buyer in writing if Seller becomes
aware of any fact or condition that causes or constitutes a breach of any of the
representations or warranties of Seller, or if Seller becomes aware of the
occurrence after the date of this Agreement of any fact or condition that would
cause or constitute a breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition. During the same period, Seller’s Representative shall
promptly notify Buyer of any breach of any covenant of Seller in this Article 5
or of the occurrence of any event that may make the satisfaction of the
conditions in Article 8 impossible or unlikely.
 
5.4 No Negotiation. Until such time, if any, as this Agreement is terminated
pursuant to Section 10, Seller and its Representatives will not, directly or
indirectly, solicit, initiate or encourage any inquiries or proposals from,
discuss or negotiate with, provide any information to, or consider the merits of
any unsolicited inquiries or proposals from, any Person (other than Buyer)
relating to any transaction involving the sale of the Business or any of the
assets of the Business, or any of the capital stock of the Company, or any
merger, consolidation, business combination or similar transaction including the
Company or the Business.
 
5.5 Best Reasonable Efforts. Between the date of this Agreement and the Closing
Date, Seller and Seller’s Representative will use their best reasonable efforts
to cause the conditions in Article 8 to be satisfied.
 
6. COVENANTS OF BUYER PRIOR TO CLOSING DATE.
 
6.1 Access and Investigation. Buyer and its Representatives shall conduct their
due diligence investigation of the Business and Company during normal businesses
hours and in a manner that does not unduly interfere with the usual operations
of the Business and the activities of its employees. All requests for
information shall first be submitted to the Sellers Representative or to an
individual he may designate, on a case by case basis.
 
 
12

--------------------------------------------------------------------------------

 

6.2 Notification. Between the date of this Agreement and the Closing Date, Buyer
will promptly notify Seller in writing if Buyer becomes aware of any fact or
condition that causes or constitutes a breach of any of the representations or
warranties of Buyer, or if Buyer becomes aware of the occurrence after the date
of this Agreement of any fact or condition that would cause or constitute a
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. During the same period, Buyer shall promptly notify Seller of any
breach of any covenant of Buyer in this Article 6 or of the occurrence of any
event that may make the satisfaction of the conditions in Article 9 impossible
or unlikely.
 
6.3 Best Reasonable Efforts. Between the date of this Agreement and the Closing
Date, Buyer will use its best reasonable efforts to cause the conditions in
Section 9 to be satisfied.
 
7. COVENANTS OF THE PARTIES; CERTAIN UNDERSTANDINGS OF THE   PARTIES.
 
7.1 Transition of the Business; Referral of Inquiries. Seller’s Representative
will cooperate with Buyer to effect the smooth transition of the control and
operation of the Business from Seller to Buyer, as contemplated herein,
including the retention of the Customers of the Business. Seller’s
Representative further agrees that, following Closing, he will promptly refer to
Buyer all inquiries that the Company may receive regarding the products and
services of the Business, including possible purchases of the products and
services.
 
7.2 Business’ Employees. From the Closing Date, Buyer will offer a consulting
position to Dr. Randolph C. Robinson MD, DDS pursuant to the Consulting
Agreement, and employ Margaret M. Henline and Beverly Johnson, in each case
effective upon, and contingent upon, the Closing of the transactions
contemplated by this Agreement.
 
7.3 Further Assurances. Each of the parties agrees that it will do all such
further acts, assignments, transfers and conveyances as may be required to
complete the transactions contemplated herein. After the date hereof, at the
expense of Buyer, Seller’s Representative shall, and shall use his best efforts
to cause any necessary third party to, execute such documents and do such acts
and things as Buyer may reasonably require for the purpose of giving to Buyer
the full benefit of all the provisions of this Agreement and as may be
reasonably required to complete the transactions contemplated herein.
 
7.4 Proration of Expenses and Other Charges of the Business. On the Closing
Date, all charges of the Business will be apportioned so that all charges
attributable to the period prior to the Closing Date shall be borne by Seller
and such part of the relevant charges attributable to the period after the
Closing Date shall be borne by Buyer. Buyer will be responsible for all bills
for all Customer Contracts completed on and after the Closing Date and will
remit Seller’s portion to Seller. All revenues, royalties and similar sums
receivable in respect of the Business shall be apportioned between Buyer and
Seller on like terms.
 
 
13

--------------------------------------------------------------------------------

 

7.5 Filing of Taxes; Payment. Seller shall for all periods through the Closing
Date (a) prepare and timely file (including extensions) all Tax Returns that it
is required to file under all applicable laws; (b) timely pay all Taxes it is
required to pay; (c) withhold and timely pay over to the applicable authorities
all Taxes that it is required to withhold and pay over; and (d) pay all Taxes on
any sales and the income and gain, if any, that it realizes on the transactions
contemplated by this Agreement
 
7.6 Non-Competition Agreement.
 
(a) Following the Closing Date, Seller and Seller’s Representative shall not,
nor allow any of their Affiliates to, engage, directly or indirectly, anywhere
within the United States, in the sale of products or services that are directly
competitive with the products or services offered by the Business as of the
Closing Date.
 
(b) The terms of the prohibitions set forth in this Section 7.6 shall expire on
the earlier of the fifth anniversary of this Agreement or the date that Buyer
permanently ceases to engage in the Business, excluding products identified in
Schedule 3.15.
 
(c) Seller and Seller’s Representative acknowledge that a violation of the
prohibitions set forth in this Section 7.6 may cause Buyer irreparable harm
which may not be adequately compensated for by money damages. Seller and
Seller’s Representative therefore agree that, in the event of any actual or
threatened violation of the prohibitions set forth in this Section 7.6, Buyer,
in addition to any other remedies it may have, shall be entitled to a temporary
restraining order and to preliminary and final injunctive relief  against the
offending  party. Further, it is agreed that the running of such five-year time
period shall be tolled during the time of any dispute between the parties as to
enforcement of any prohibition set forth in this Section 7.6. It is the intent
and understanding of each party hereto that, in any action before any court or
agency legally empowered to enforce the prohibitions set forth herein, if any
term, restriction, covenant or promise in this Section 7.6 is found to be
unreasonable and for that reason unenforceable, then such term, restriction,
covenant or promise shall be deemed modified to the extent necessary to make it
enforceable by such court or agency.
 
7.7 Operation of the Business by the Buyer. Certain consideration may become
payable to the Seller under Section 2 of this Agreement based on the performance
of the Business subsequent to the Closing Date. Buyer agrees that during the
two-year period following the Closing Date, Buyer will exercise its best
reasonable efforts to continue to operate the Business in the Ordinary Course of
Business and not to engage in activities or take action that are detrimental to
the success or prospects of the Business. Buyer further agrees to provide the
Seller with reasonable access to the books and records of the Buyer and Business
for the purpose of Seller’s evaluation of post-Closing operation of the Business
by Buyer. Prior to the Closing Date,  Buyer will provide Seller’s Representative
with a business plan describing Buyer’s intended commercial activities in
support of Product sales and strategic objectives including projected Product
sales by calendar quarter for the next two years, and a description of target
markets and target customers (the “Business Plan”). Buyer will thereafter submit
to the Seller’s Representative a written quarterly report of such sales
activities. The point of contact for Seller’s Representative in this respect
will be Robert Taggart or his designee.
 
 
14

--------------------------------------------------------------------------------

 

8. CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE. Buyer’s obligation to
consummate the transactions contemplated herein, and to take the actions
required to be taken by Buyer, at the Closing, is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived by Buyer, in whole or in part):
 
8.1 Accuracy of Representations. All of the Representations and Warranties of
Seller in this Agreement (considered collectively), and each of such
Representations and Warranties (considered individually), must have been
accurate in all material respects as of the date of this Agreement, and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date as confirmed in a certificate signed by the Seller’s
Representative.
 
8.2 Seller Performance; Related Agreements. All of the covenants and obligations
that Seller are required to perform or to comply with pursuant to this Agreement
at or prior to the Closing (considered collectively), and each of these
covenants and obligations (considered individually), must have been duly
performed and complied with in all material respects as confirmed in a
certificate signed by the Seller’s Representative.
 
8.3 Consulting Agreement. Buyer shall have entered Consulting Agreement with Dr.
Randolph C. Robinson, DDS, MD , subject to Closing.
 
8.4 Employment. Margaret M. Henline and Beverly Johnson shall have accepted
offers of employment from the Buyer, subject to Closing.
 
8.5 Consents. Each of the Consents identified on Schedule 3.6(b) must have been
obtained and must be in full force and effect, subject only to the Closing .
 
8.6 No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against Buyer any Proceeding (a) involving any challenge
to, or seeking damages or other relief in connection with, any of the
transactions contemplated herein; or (b) that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with any of the transactions
contemplated herein.
 
8.7 No Prohibition. Neither the consummation nor the performance of any of the
transactions contemplated herein will, directly or indirectly (with or without
notice or lapse of time), materially contravene, or conflict with, or result in
a material violation of, or cause Buyer to suffer an Adverse Effect under, (a)
any applicable Legal Requirement or Order; or (b) any Legal Requirement or Order
that has been published, introduced, or otherwise proposed by or before any
Governmental Body.
 
8.8 Inventory Examination. Buyer shall have completed its inspection and cost
analysis of the Inventory.
 
 
15

--------------------------------------------------------------------------------

 

9. CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE. Seller’s obligation to
consummate the transactions contemplated herein and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Sellers Representative, in whole or in part):
 
9.1 Accuracy of Representations. All of Buyer’s Representations and Warranties
in this Agreement (considered collectively), and each of these Representations
and Warranties (considered individually), must have been accurate in all
material respects as of the date of this Agreement and must be accurate in all
material respects as of the Closing Date as if made on the Closing Date as
confirmed in a certificate signed by the Buyer.
 
9.2 Buyer’s Performance. All of the Covenants and obligations that Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these Covenants and
obligations (considered individually), must have been performed and complied
with in all material respects as confirmed in a certificate signed by the Buyer.
 
9.3 Consulting and Employment. Margaret M. Henline and Beverly Johnson must have
received offers of employment from the Buyer that are subject only to Closing
and Seller’s Representative must have entered into the Consulting Agreement,
subject only to Closing.
 
9.4 Business Plan. The Business Plan must have been presented to Seller in a
timely manner and in a form that reasonably satisfies the requirements of
Section 7.7.
 
10. TERMINATION.
 
10.1 Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated:
 
(a) by either Buyer or Seller (through Seller’s Representative) if the other has
committed a breach of any provision of this Agreement and such breach has not
been cured or waived;
 
(b) (i) by Buyer if any of the conditions in Article 8 has not been satisfied as
of the Closing Date or if satisfaction of such a condition is or becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Seller, if any of the conditions in Article
9 has not been satisfied as of the Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of Seller to
comply with its obligations under this Agreement) and Seller’s Representative
has not waived such condition on or before the Closing Date;
 
 
16

--------------------------------------------------------------------------------

 

(c) by mutual consent of Buyer and Seller’s Representative; or
 
(d) by either Buyer or Seller’s Representative if the Closing has not occurred
(other than through the failure of any party seeking to terminate this Agreement
to comply fully with its obligations under this Agreement) on or before August
1, 2011, or such later date as the parties may agree upon in a signed writing.
 
10.2 Effect of Termination. Each party’s right of termination under this Article
10 is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 10.1, all further
obligations of the parties under this Agreement will terminate, except that the
obligations in Section 13.5 will survive; provided, however, that if this
Agreement is terminated by a party because of the breach of the Agreement by the
other party or because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of the other
party’s failure to comply with its obligations under this Agreement, the
terminating party’s right to pursue all legal remedies will survive such
termination unimpaired.
 
11. DELIVERIES AND ACTIONS TO BE TAKEN AT CLOSING.
 
11.1 Deliveries by Seller. At the Closing, Seller, through the Sellers
Representative, shall deliver to Buyer (duly executed where appropriate):
 
(a) Resolutions. Certified copy of a resolution of the Member of the Company
approving , on behalf of Seller, this Agreement and the transactions
contemplated hereby in a form reasonably acceptable to Buyer.
 
(b) Certificate. A certificate of the Seller’s Representative representing and
warranting to the Buyer that each of the Seller’s representations and warranties
made under this Agreement were true and correct as of the date of this Agreement
and are true and correct as of the Closing Date, subject to additional disclosed
matters arising between signing and Closing.
 
(b)Opinion of Counsel. An opinion of counsel for Seller in form reasonably
satisfactory to Buyer.
 
(c) Bill of Sale. A Bill of Sale and Assignment confirming the sale of the
Assets and the assignment of Contracts to Buyer substantially in the form
attached as Exhibit 11.1(d) .
 
(e)Consulting Agreement. The Consulting Agreement duly executed   by Dr.
Randolph C. Robinson, DDS, MD.
 
(f)Consent. Written consents identified in Schedule 3.6(b).
 
 
17

--------------------------------------------------------------------------------

 

(h) Other Obligations. Such other deliveries that arise from the fulfillment of
Seller’s obligations as specified in this Agreement.
 
11.2 Deliveries by Buyer. At the Closing, Buyer shall deliver to Sellers (duly
executed where appropriate):
 
(a) Buyer’s Resolutions. Certified copy of a resolution of the board of
directors of Buyer approving the transactions contemplated by this Agreement, in
form reasonably satisfactory to Seller.
 
(b)Certificate. A certificate executed by a duly authorized officer of the Buyer
representing and warranting to the Seller that each of the Buyer’s
representations and warranties made under this Agreement were true and correct
as of the date of this Agreement and are true and are and correct as of the
Closing Date, subject to additional disclosed matters arising between signing
and Closing, and that Buyer has completed its due diligence examination of the
Business to Buyer’s satisfaction.
 
(c) Share Certificate. A certificate for shares of common stock of Bacterin
Holdings with a value equal to One Million Dollars ($1,000,000) as determined
under Section 2.2(a).
 
(d)Consulting Agreement. The Consulting Agreement executed by Buyer.
 
(e) Opinion of Counsel. An opinion from counsel for Buyer in form reasonably
satisfactory to Seller.
 
(f) Other Obligations. Such other deliveries that arise from the fulfillment of
Buyer’s obligations as specified in this Agreement.
 
12. INDEMNIFICATION.
 
12.1 Indemnification by Seller. Seller shall defend, indemnify and hold Buyer,
Buyer’s officers and directors harmless from and against all, losses, claims,
damages, actions, suits, demands, costs and other expenses, which may be made
against or incurred by any of them resulting from or arising out of or in any
way connected with any misrepresentation, breach or nonfulfillment of any
representation, warranty or covenant made by Seller, subject to the limitations
and restrictions provided in Sections 12.2 and 12.3.
 
12.2 Time Limitations. Seller’s Representations and Warranties shall survive the
Closing Date for a period of six (6) months, with the exception of Sections 3.1
and 3.13 which shall continue for an indefinite period. Seller’s Covenants under
this Agreement shall likewise continue for an indefinite period, except as may
be specifically limited by the terms of the Covenant.
 
 
18

--------------------------------------------------------------------------------

 

12.3 Limitations on Amount, Recovery. Claims of the Buyer for Seller’s breach of
any Seller Representation or Warranty must be submitted to Seller prior to the
expiration of the survival period specified in Section 12.2. No Buyer claim for
Seller’s breach of a Representation, Warranty or Covenant shall be recoverable
unless and until the aggregate of all such claims exceeds $25,000. The total of
all such claims shall not exceed $300,000 in aggregate.
 
12.4 Remedies. Upon the occurrence of any event for which Buyer is entitled to
indemnification under this Agreement, Buyer shall timely notify Seller’s
Representative in writing of the type of claim and its estimated amount, if such
amount can be estimated. Within 20 business days following such notice, Seller’s
Representative shall provide Buyer, in reasonable detail, the reasons why
Sellers do not believe that the claim constitutes a claim involving
indemnification under this Agreement. Thereafter, and for a period of 20
business days, the parties shall make good faith efforts to resolve the claim.
In the event the parties fail to reach a resolution, either party may refer the
claim to the American Arbitration Association (“AAA”) for a final and binding
decision by an independent arbitrator selected by the parties applying AAA
rules.
 
12.5 Third Party Claims. In the event the Buyer’s claim involves a third-party
claim that is not otherwise resolved by the parties, Seller shall have the right
to assume and control, at its expense, the defense of such third-party claim and
any settlement thereof, provided that it promptly assumes such defense and
acknowledges in writing Seller’s obligation to indemnify Buyer in accordance
with the terms of this Agreement. Buyer shall have all of the rights and
remedies available to it at law, in equity or otherwise and, as to third-party
claims, Buyer, at its expense, may assume or participate in the defense of any
such claim which it reasonably believes may have a material impact on Buyer or
on the Business.
 
12.6 Failure by Seller to Defend. If Seller fails to assume promptly the defense
of any third-party claim at Seller’s expense and if Seller fails to acknowledge
its obligation to indemnify Buyer, as provided herein, Buyer may assume the
defense of such claim, at Seller’s expense, and in all regards Seller shall
reasonably cooperate with Buyer in such defense at Seller’s expense. Such claim
may be defended, paid, settled or otherwise disposed of in such manner as Buyer
in its reasonable judgment shall determine.
 
12.7 Obligations of Seller in Defending Claim. If Seller assumes the defense of
any third-party claim, Seller shall take all reasonable steps necessary in the
defense or settlement of such claim, and shall furnish to Buyer a copy of all
written communications concerning such claim, including copies of all pleadings,
motions, judgments and other documents filed in court. Buyer agrees to cooperate
reasonably with Seller in such defense, at Seller’s expense. Seller shall not,
in the defense of any third-party claim, consent to entry of any judgment or
enter into any settlement, except in each instance with the prior consent of
Buyer, unless such judgment or settlement includes as an unconditional term
thereof the giving by any claimant of a release from all liability in respect of
such third-party claim to Buyer.
 
 
19

--------------------------------------------------------------------------------

 

12.8 Indemnification by Buyer. Buyer shall defend, indemnify and hold Sellers
harmless from, all losses, claims, damages, actions, suits, demands, costs or
other expenses which may be made or incurred by the Seller resulting from or
arising out of or in any way connected with any misrepresentation or breach or
nonfulfillment of any of the Representation, Warranty or Covenant made by Buyer
in this Agreement. Upon an occurrence of any event for which Seller may be
entitled to indemnification under this Agreement, Seller shall have all the
rights and remedies available to it as Buyer has against Seller under Sections
12.4 through 12.7.
 
13. MISCELLANEOUS PROVISIONS.
 
13.1 Amendment; Waiver. This Agreement may be amended, modified or superseded
only by a written instrument signed by all of the parties to this Agreement. No
party shall be deemed to have waived compliance by another party of any
provision of this Agreement unless such waiver is contained in a written
instrument signed by the waiving party and no waiver that may be given by a
party will be applicable except in the specific instance for which it is given.
The failure of any party to enforce at any time any of the provisions of this
Agreement or to exercise any right or option contained in this Agreement or to
require at any time performance of any of the provisions of this Agreement, by
the other party shall not be construed to be a waiver of such provisions and
shall not affect the validity of this Agreement or any of its provisions or the
right of such party thereafter to enforce each provision of this Agreement. No
course of dealing shall operate as a waiver or modification of any provision of
this Agreement or otherwise prejudice such party’s rights, powers and remedies.
 
13.2 Agreement Non-Assignable; Binding Effect. No party shall assign any of its
rights or obligations under this Agreement, whether by operation of law or
otherwise, without obtaining the prior consent of the other parties to this
Agreement. Subject to the foregoing, all of the provisions of this Agreement
shall be binding upon and shall inure to the benefit of and be enforceable by
the parties to this Agreement and their respective successors and assigns.
 
13.3 Construction and Interpretation of Agreement.
 
(a) Section titles or captions in this Agreement are included for purposes of
convenience only and shall not be considered a part of this Agreement in
construing or interpreting any of its provisions.
 
(b) When used in this Agreement, the word “including” shall have its normal
common meaning and any list of items that may follow such word shall not be
deemed to represent a complete list.
 
(c) The parties have participated jointly in the negotiation and drafting of
this Agreement. If any ambiguity or question of intent or interpretation arises,
no presumption or burden of proof shall arise favoring or disfavoring either
party by virtue of the authorship of any of the provisions of this Agreement.
 
(d) Unless the context otherwise requires, when used in this Agreement, the
singular shall include the plural, the plural shall include the singular, and
all nouns, pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine or neuter, as the identity of the Person or Persons may
require.
 
 
20

--------------------------------------------------------------------------------

 

(e) The parties do not intend that this Agreement shall confer on any third
party any right, remedy or benefit or that any third party shall have any right
to enforce any provision of this Agreement.
 
13.4 Severability of Provisions. If a court in any proceeding holds any
provision of this Agreement or its application to any Person or circumstance
invalid, illegal or unenforceable, the remainder of this Agreement, or the
application of such provision to Persons or circumstances other than those to
which it was held to be invalid, illegal or unenforceable, shall not be
affected, and shall be valid, legal and enforceable to the fullest extent
permitted by law, but only if and to the extent such enforcement would not
materially and adversely frustrate the parties’ essential objectives as
expressed in this Agreement. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties intend that the court add to this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be valid and enforceable, so as to effect the original intent
of the parties to the greatest extent possible.
 
13.5 Confidentiality of Certain Information. To and until the Closing on the
Closing Date:
 
(a) The parties and their Representatives shall hold and keep confidential all
information which is proprietary in nature and non-public or confidential, in
whole or in part (the “Confidential Information”) which any of them may receive
from the other party concerning such other party. Confidential Information shall
include, by way of example but not by way of limitation, all books and records
of the other party, all financial information concerning the other party, and
all similar information. Failure to mark any of the Confidential Information as
non-public, proprietary or confidential shall not affect its status as
Confidential Information under the terms of this Agreement. Confidential
Information shall not include any information in the possession of the receiving
party (i) that is developed by such party without reference to and independent
of any Confidential Information; (ii) is learned from a third party not under
any duty of confidence to the disclosing party or (iii) becomes part of the
public domain through no fault of the receiving party.
 
(b) Neither of the parties nor their Representatives, without the prior consent
of the other party, shall disclose or use any such Confidential Information, in
whole or in part, except in connection with the performance of the transactions
described in this Agreement. Unless otherwise required by law, none of the
parties shall disclose any Confidential Information acquired as a result of this
Agreement to any person or entity, other than its respective counsel and other
representatives, and such other third parties (such as bankers and lessors) with
whom it must communicate to consummate the transactions described by this
Agreement. If the Closing does not occur, each party will destroy or return to
the other party all copies of documents that contain the other party’s
Confidential Information.
 
13.6 Exhibits and Schedules. All Exhibits and Schedules to this Agreement shall
constitute part of this Agreement and shall be deemed to be incorporated in this
Agreement by reference and made a part of this Agreement as if set out in full
at the point where first mentioned.
 
 
21

--------------------------------------------------------------------------------

 

13.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, shall be deemed to constitute one and the same
agreement.
 
13.8 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties related to its subject matter and supersedes any
letter of intent that may exist between the parties and all prior proposals,
understandings, agreements, correspondence, arrangements and contemporaneous
oral agreements relating to the subject matter of this Agreement. No party has
made any representation, promise, inducement or statement of intention that has
not been embodied in this Agreement.
 
13.9 Further Assurances. Each party shall execute and deliver such additional
documents or take such additional actions as may be requested by another party
to this Agreement if such requested document or action is reasonably necessary
to effect the transactions described in this Agreement.
 
13.10 Governing Law. This Agreement shall be governed by, and shall be construed
and enforced in accordance with, the laws of the Colorado, governing contracts
to be wholly performed within such state, without giving effect to any
conflict-of-law rule or principle of such state.
 
13.11 Public Announcement. Each party shall coordinate with the other party in
regard to press releases and other public announcements regarding this Agreement
in advance of the release of the announcement.
 
13.12 Notices. All notices, requests, consents, approvals, waivers, demands and
other communications required or permitted to be given or made under this
Agreement shall be in writing and shall be deemed delivered to the parties (a)
on the date of personal delivery or transmission by facsimile transmission; (b)
on the first business day following the date of delivery to a nationally
recognized overnight courier service; or (c) or the third business day following
the date of deposit in the United States Mail, postage prepaid, by certified
mail, in each case, addressed as follows (or to such other address, person or
entity as any party may designate by notice to the others in accordance
herewith):
 
If to Buyer:
Bacterin International, Inc.
 
600 Cruiser Lane
 
Belgrade, Montana 59714
 
Attn: Guy S. Cook, President
   
With a copy to:  
Gregory J. Murrer
 
Exemplar Law LLC
 
115 Broad Street, 5th Floor
 
Boston, MA 02110


 
22

--------------------------------------------------------------------------------

 


If to Sellers:
Robinson MedSurg LLC
 
7430 E. Park Meadow Drive
 
Lone Tree, Colorado 80124
 
Attn: Randolph C. Robinson , DDS, MD
   
With a copy to:  
James E. Ringenberg
 
Ringenberg, Funk & Beller, P.C.
 
215 West Oak Street, Suite 800.
 
Ft. Collins, Colorado 80521



IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.
 
Buyer:
 
Bacterin International, Inc.
 
By
/s/ Guy Cook
 
Guy S. Cook
 
President
 
Seller:
 
Robinson MedSurg, LLC
 
By:  
/s/ Randolph Robinson
 
Dr. Randolph C. Robinson, DDS, MD
 
President



Seller’s Representative:
/s/ Randolph Robinson
 
Dr. Randolph C. Robinson, DDS, MD


 
23

--------------------------------------------------------------------------------

 